J-A04016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IDS PROPERTY CASUALTY                      :    IN THE SUPERIOR COURT OF
 INSURANCE COMPANY,                         :         PENNSYLVANIA
                                            :
                     Appellant              :
                                            :
                                            :
              v.                            :
                                            :
                                            :    No. 2546 EDA 2018
 JOANNE D. PIOTROWSKI AND                   :
 STEPHEN X. PIOTROWSKI                      :


          Appeal from the Judgment Entered, September 18, 2018,
             in the Court of Common Pleas of Chester County,
                   Civil Division at No(s): 2016-02339-MJ.


BEFORE: LAZARUS, J., KUNSELMAN, J., and COLINS*, J.

MEMORANDUM BY KUNSELMAN, J.:                               FILED MAY 28, 2019

      IDS Property Casualty Insurance Company appeals the judgment

entered against it in this declaratory judgment action for underinsured motor

vehicle benefits. Following a non-jury trial, the trial court declared that Joanne

D. and Stephen X. Piotrowski were entitled to proceed against IDS for

underinsured motorist benefits, and, further, that IDS was entitled to a credit

only of $100,000, the tortfeasor’s policy limit in the underlying case.          We

affirm on the basis of the trial court’s opinion.

      The stipulated facts are fully set forth in the trial court’s opinion. Briefly,

we note that Joanne Piotrowski was injured when the car she was driving was

hit by a car driven by Ruth Edwards. At the time, Edwards was insured by

State Farm Mutual Automobile Insurance Company under a policy with bodily

*Retired Senior Judge specially assigned to the Superior Court.
J-A04016-19



injury liability limits of $100,000.    The Piotrowskis filed suit to recover

damages.

      Prior to trial, State Farm offered the Piotrowskis $36,001.00 to settle

the case, which the Piotrowskis rejected. State Farm assured Edwards that if

the case did not settle, State Farm would pay any amount awarded even if it

exceeded her policy limits. Subsequently, a jury returned a verdict in favor

of the Piotrowskis in excess of one million dollars ($1,000,000). After trial,

but prior to the court’s decision on Edwards’ post-trial motion, the Piotrowskis

settled the case with Edwards for $485,000.

      Thereafter, the Piotrowskis sought underinsured motorist benefits under

their policy with IDS. IDS filed the instant suit seeking a declaration that IDS

was entitled to a credit of $485,000 for sums paid to the Piotrowskis for their

injuries arising out of the automobile accident, rather than only the policy

limits of $100,000, as asserted by the Piotrowskis. Following discovery, IDS

additionally argued that Edwards was not an underinsured motorist.          IDS

sought to amend its complaint to include this, but the trial court never acted

on its request.

      Following a bench trial, the court first noted that IDS never alleged in

its complaint that Edwards’ vehicle was not an underinsured motor vehicle.

Trial Court Opinion, 9/13/17, at 5. Nevertheless, the trial court concluded

that Edwards’ vehicle was an underinsured motor vehicle under Pennsylvania

law and the IDS policy; the liability limit under Edwards’ policy was $100,000

and never changed, even by the assurance letter. This limit was insufficient

                                       -2-
J-A04016-19



to cover Ms. Piotrowski’s damages.       Thus, Ms. Piotrowski was entitled to

proceed against IDS on her UIM claim. Id. at 5, 6-7.

      Additionally, the trial court concluded that IDS was entitled only to a

credit of the limit of liability under Edward’s policy in the amount $100,000.

Id. at 6-7.   Although State Farm paid a total amount of $485,000 to the

Piotrowskis, the trial court concluded that the additional amount paid over and

above the policy limits, $385,000, “was not made because of Piotrowski’s

bodily injury, but rather to avoid a potential bad faith claim, including punitive

damages.” According to the IDS policy, IDS was entitled to a credit only for

“the amount paid for bodily injury”. Id. at 6 -7. Thus, the trial court allowed

a credit for $100,000. Following the denial of IDS’ post-trial motions, this

timely appeal followed.

      IDS raises the following two issues for our consideration:

      1. Did the trial court err in declaring that Ruth Edwards was an
         underinsured motorist even though State Farm was obligated
         to pay the full amount of any judgment entered against her
         and in favor of the Piotrowskis?

      2. Did the trial court err in refusing to declare that the credit
         available to IDS with respect to the claim for underinsured
         motorist benefits asserted by the Piotrowskis was $485,000
         when they stipulated that they were paid that amount in
         settlement of their personal injury claim against Edwards and
         the policy issued to the Piotrowskis expressly provided that IDS
         was entitled to a credit for all amounts paid to the Piotrowskis
         by or on behalf of the tortfeasor?

See IDS’ Brief at 2.




                                      -3-
J-A04016-19



      Our standard of review in a declaratory judgment action is narrow. “In

reviewing a declaratory judgment action, we are limited to determining

whether the trial court clearly abused its discretion or committed an error of

law. An appellate court may not substitute its judgment for that of the trial

court if the determination of the trial court is supported by competent

evidence.” Vernon Twp. Volunteer Fire Dept. v. Connor, 855 A.2d 873,

879 (Pa. 2004). “We review the decision of the trial court as we would a

decree in equity and set aside factual conclusions only where they are not

supported by adequate evidence. We give plenary review, however, to the

trial court's legal conclusions.”     Universal Health Services, Inc. v.

Pennsylvania Property and Cas. Ins. Guar. Ass'n, 884 A.2d 889, 892

(Pa.Super.2005) (internal citations omitted).

      Upon consideration of the record, the parties’ briefs, the trial court’s

opinion and applicable law, we conclude that the trial court, in its decision

dated September 13, 2017, cogently addressed the issues raised by IDS on

appeal, and that no further discussion by this Court is necessary. Accordingly,

we adopt the trial court’s opinion entered on September 13, 2017 as our own

(finding Ruth Edwards was an underinsured motorist and IDS was entitled to

credit of $100,000 on the Piotrowski’s claim). In the event of future

proceedings, the litigants shall attach a copy of the opinion to any filings.

      Judgment affirmed.




                                      -4-
J-A04016-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/28/19




                          -5-